Citation Nr: 1337490	
Decision Date: 11/18/13    Archive Date: 11/26/13

DOCKET NO.  11-10 991	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Whether new and material evidence has been received to reopen a claim for service connection for a low back disability (claimed as spondylolisthesis).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Zobrist, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1963 to September 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).  A notice of disagreement was received in November 2009, a statement of the case was issued in April 2011, and a substantive appeal was received that same month.  In June 2012, the RO issued a supplemental statement of the case, in which it reopened the Veteran's claim and denied it on a merits analysis.  The Veteran testified before a Board videoconference hearing in September 2012.  

The Veteran submitted additional evidence to the Board to be considered in his claim that was not accompanied by a waiver of initial RO consideration.  38 C.F.R. § 20.1304.  However, as this Board decision grants the Veteran's appeal to reopen and remands the service connection claim, the Board finds that referral to the RO is not necessary.  Consideration of the additional evidence with respect to the merits analysis will be conducted by the RO pursuant to the remand portion of this decision.

The Board notes that it has reviewed both the Veteran's physical and electronic claims files to ensure that the complete record is considered.  

The issue of service connection for a low back disability under a merits analysis is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  A July 2003 rating decision reopened a previously denied claim of service connection for a low back disability and denied the claim on the merits; no notice of disagreement or additional evidence was submitted within one year of notice of the decision.

2.  Certain evidence received since the July 2003 rating decision relates to an unestablished fact that is necessary to substantiate the claim of service connection for a low back disability and raises a reasonable possibility of substantiating said claim.


CONCLUSIONS OF LAW

1.  The July 2003 rating decision, which denied a request to reopen a claim of service connection for a low back disability, is final.  38 U.S.C.A. § 7105(c) (West 2002).

2.  New and material evidence has been received to reopen the Veteran's claim for service connection for a low back disability.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.156, 20.302 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks to reopen his claim for a low back disability, claimed as spondylolisthesis.  According to the procedural history, the RO originally denied the claim of service connection for a low back disability in January 1969 on the basis that the condition was a constitutional or developmental abnormality and that there was no residual disability to the back due to any injury in service.  The Veteran did not appeal that rating decision, and it became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 3.156(a).  

In April 2003, the Veteran petitioned to reopen the claim of service connection for low back disability.  In a July 2003 rating decision, his claim for service connection for low back disability was reopened and denied on the merits.  He did not appeal that rating decision, and it became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 3.156(a).  

Although the RO, in a June 2012 supplemental statement of the case, reopened the Veteran's claim for low back disability (and denied it on the merits), the question of whether new and material evidence has been received to reopen such claim must be addressed in the first instance by the Board because the issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate it de novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  If the Board finds that no such evidence has been received, that is where the analysis must end; hence, what the RO may have determined in this regard is irrelevant.  Id.
 
A final decision cannot be reopened unless new and material evidence is presented.  38 U.S.C.A. § 5108.  The Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).  

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996).  For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  However, VA is not bound to consider credible the patently incredible.  Duran v. Brown, 7 Vet. App. 216 (1994).

In its July 2003 decision, the Board denied the Veteran's claim based on a lack of nexus between his current low back disability and his active service.  Now, in connection with his current request to reopen, the Veteran has provided lay statements from his wife, C. C. R., and a neighbor, D. E., both of whom state that they have known the Veteran since service and that he has had back problems since that time.  Under the low standard set forth by the Court in Shade, the Board finds that the lay statements from C. C. R. and D. E. constitute new and material evidence.  The claim is reopened. 

There is no need to undertake any review of compliance with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations at this time.  See generally 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  It is anticipated that any VCAA deficiencies will be remedied by the actions set forth in the following remand.  


ORDER

New and material evidence has been received to reopen the claim of service connection for a low back disability.  The appeal is granted, subject to the following remand. 

REMAND

The Board first notes that the claims file appears to be incomplete.  The record reflects that x-rays were taken of the Veteran's back in October 1966, after the claimed injury in service, and in March 1968, during the adjudication of his initial claim for service connection for a low back disability.  Additionally, a February 1969 letter on VA letterhead indicates that clinical records dated December 1967 to February 1967 and May 1967 were obtained from the U.S. Naval Hospital (USNH) in Oakland, California.  None of these records are currently included in the record but are pertinent, and perhaps critical, evidence regarding whether the Veteran's current disability is congenital and, if so, whether there was any superimposed injury during service.  

The Board further notes that the only STRs associated with the claims file, covering over four years of active service, are the Veteran's June 1963 entrance medical examination and medical history report, May 1967 separation medical examination, and June 1967 Oakland USNH summary report to the Physical Evaluation Board, concluding that the Veteran's back disability existed prior to entry and was permanently aggravated by service.  Given the missing records noted above, the Board is not convinced that the STRs currently associated with the record are complete.  Efforts must be made to ensure that the Veteran's complete STRs are obtained for the record. 

Additionally, the Board notes that the February 2011 VA examiner was asked solely to address whether a presumed pre-existing back disability was aggravated during active service and stated that he could not do so without resort to speculation.  However, the question posed does not address the findings in the initial January 1969 rating decision that the Veteran's back condition was congenital and that no additional superimposed injury was incurred in service or the Veteran's contentions that he had no back pain prior to service.  As the Veteran credibly testified, supported by evidence in the STRs currently associated with the record, to an incident in service that resulted in back pain and subsequent medical discharge, the February 2011 examination is thus inadequate for a merits analysis of the reopened claim.  Furthermore, if the missing medical and radiological evidence is re-associated with the claims file, the examiner may have the evidence necessary to render a medical opinion as to aggravation (if such analysis is warranted) without resort to speculation.

Accordingly, the case is REMANDED for the following action:

1.  The RO must attempt to obtain the Veteran's complete STRs, to include U.S. Naval Hospital, Oakland, California records dated December 1967 to February 1967 and May 1967 and a back x-ray taken in October 1966.  The RO must also attempt to obtain the March 1968 x-ray taken during the adjudication of his initial claim for service connection for a low back disability.  The claims file must document the efforts made to obtain these records, along with any negative responses.  If these records cannot be obtained, a letter must be sent to the Veteran informing him of the steps taken to obtain the records, listing alternative sources, and requesting him to furnish any such records in his possession or to identify the possible location of such records.  

2.  After the above development has been completed to the extent possible, the RO should schedule the Veteran for a VA spine examination.  The claims folder must be reviewed in conjunction with the examination.  Any medically indicated tests or studies should be accomplished.  After reviewing the claims file and examining the Veteran, the examiner should clearly report all current low back disabilities, to include whether they are congenital or acquired.  

(a)  As to any congenital low back disability, the examiner should offer an opinion as to the following:

Is said disability a defect or a disease, as defined by VAOPGCPREC 82-90 (generally, a congenital abnormality that is subject to improvement or deterioration is considered a disease)?  

(i)  If the examiner finds that the Veteran's low back disability is a "defect," then he must offer an opinion as to whether or not there is any superimposed disease or injury in connection with the congenital defect and, if so, whether it is at least as likely or not (at least a 50 percent probability) that the identified superimposed disease or injury is traceable to the Veteran's active military service.

(ii)  If the examiner finds that the Veteran's low back disability is a "disease," then he must offer an opinion as to the medical probability that any such disease began during, or was aggravated by, the Veteran's active military service.

(b)  As to any current acquired low back disability, the examiner should respond to the following:

Is it at least as likely as not (a 50 percent or higher degree of probability) that such acquired low back disability was first manifested during service or is otherwise causally related to service?

The examiner should provide a detailed rationale for all opinions expressed.

3.  After completion of the above and any other development that the RO may deem necessary, the RO should review the claims file and undertake a merits analysis to determine if the Veteran's claim can be granted.  If the claim on appeal remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


